Harris v Erie County Med. Ctr. Corp. (2019 NY Slip Op 06351)





Harris v Erie County Med. Ctr. Corp.


2019 NY Slip Op 06351


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


733.1 CA 18-01699

[*1]DEAHANN HARRIS, INDIVIDUALLY, AND AS ADMINISTRATOR OF THE ESTATE OF RODNEY HARRIS, DECEASED, PLAINTIFF-RESPONDENT,
vERIE COUNTY MEDICAL CENTER CORPORATION, DEFENDANT, RIFFAT SADIQ, M.D., JANICE M. VALENCOURT, RNFA, WNY MEDICAL, P.C., AND GERIATRIC ASSOCIATES, LLP, ALSO KNOWN AS ACUTE GERIATRIC SERVICES, DEFENDANTS-APPELLANTS. (APPEAL NO. 1.) 


GIBSON MCASKILL & CROSBY, LLP, BUFFALO (MELISSA L. ZITTEL OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
GROSS SHUMAN P.C., BUFFALO (MEGHAN M. BROWN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered February 22, 2018. The order, among other things, denied that part of the motion of defendants-appellants seeking to disqualify counsel for plaintiff. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Harris v Erie County Med. Ctr. Corp. ([appeal No. 2] — AD3d — [Aug. 22, 2019] [4th Dept 2019])
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court